Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims but with obvious wording variations.

Claims 1-20 of the current application is directed toward an interface connection configured for coupling the device to a sensor subsystem having one or more sensors; and a controller configured for serial communication via the interface connection, the serial communication enabling the device to transmit a series of clock signals to the sensor subsystem for transmission of sensor data from the sensor subsystem to the device (claim 1).  
A controller subsystem for enabling collection of sensor data, the controller subsystem having an interface connection to a communication subsystem, the interface communication tool including: a first section that when executed, causes the interface communication tool to initiate transmission of an availability signal to the communication subsystem when sensor data is available for transmission; and a second section that when executed, causes the interface communication tool to transmit, in response to a series of clock signals received via the interface connection, the sensor data to the communication subsystem (claim 17).

Claims 1-20 of U.S. Patent No. 11,184,257 mentions an interface connection configured for coupling the expansion subsystem to a wireless communication subsystem having a wireless transceiver; and a controller, including: a first pin for receiving clock signals that are transmitted from the wireless communication subsystem, a second pin for communication of data between the expansion subsystem and the wireless communication subsystem using clock signals received via the first pin, and a third pin for availability signaling between the expansion subsystem and the wireless communication subsystem, the expansion subsystem signaling an availability of requested data to the wireless communication subsystem via the third pin, which causes the wireless communication subsystem to transmit a series of clock signals to the expansion subsystem via the first pin for transmission of the requested data.
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12, 14-17 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chakraborty et al., (hereinafter Chakraborty) U.S. Patent No. 11,368,143. 

As to claim 1, Chakrabory teaches the invention as claimed, including a device, comprising: an interface connection configured for coupling the device to a sensor subsystem having one or more sensors (figs. 8, 9, col. 24, line 20-col. 25, line 8); and a controller configured for serial communication via the interface connection (fig. 10, col. 29, line 30-col. 30, line 14), the serial communication enabling the device to transmit a series of clock signals to the sensor subsystem for transmission of sensor data from the sensor subsystem to the device (col. 1, line 39-55, col. 18, line 53-col. 20, line 26, col. 24, line 20-col. 25, line 52).

As to claim 2, Chakraborty teaches the invention as claimed, including the device of claim 1, wherein the transmission of the series of clock signals to the sensor subsystem is in response to a receipt of signaling from the sensor subsystem of an availability of sensor data from the one or more sensors (col. 18, line 53-col. 20, line 26, col. 24, line 20-col. 25, line 52).

As to claim 3, Chakraborty teaches the invention as claimed, including the device of claim 1, wherein the device includes a communication subsystem (col. 1, line 39-55, col. 4, line 45-col. 5, line 3).

As to claim 4, Chakraborty teaches the invention as claimed, including the device of claim 3, wherein the communication subsystem is a wireless communication subsystem (col. 24, line 60-col. 25, line 14, col. 25, line 53-col. 26, line 17).

As to claim 5, Chakraborty teaches the invention as claimed, including the device of claim 3, wherein the communication subsystem communicates the sensor data to a second device for delivery to a server in a host system (col. 26, line 18-32, col. 28, line 40-col. 30, line 13).

As to claim 6, Chakraborty teaches the invention as claimed, including the device of claim 5, wherein the second device is a gateway device in a building in which the device is installed (fig. 9, col. 26, line 3-17).

As to claim 10, Chakraborty teaches the invention as claimed, including the device of claim 1, wherein the sensor data is Modbus device data (col. 6, line 50-64, col. 7, line 33-49).

Claims 12, 14-17 and 20 have similar limitations as claims 1-6 and 10; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13 and 18-19 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chakraborty et al., (hereinafter Chakraborty) U.S. Patent No. 11,368,143, in view of Karimian-Sichany et al., (hereinafter Karimian) U.S. Pub No. 2017/0370762.

As to claim 7, Chakraborty teaches the invention as claimed including the device of claim 1; however, Chakraborty does not explicitly teach wherein the sensor data is environmental data.  Karimian teaches wherein the sensor data is environmental data (abstract, par. 0028, 0033).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Chakraborty and Karimian to provide an efficient system for tracking where materials are located to adaptive sync control in radar level sensors (par. 0002).

As to claim 8, Karimian teaches the invention as claimed, including the device of claim 1, wherein the sensor data is occupancy data (par. 0022).

As to claim 9, Karimian teaches the invention as claimed, including the device of claim 1, wherein the sensor data is air quality data (par. 0020, 0028, 0033).

Claims 13, 18-19 have similar limitations as claims 7-9; therefore, they are rejected under the same rationale.

Claim 11 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Chakraborty et al., (hereinafter Chakraborty) U.S. Patent No. 11,368,143, in view of Karimian-Sichany et al., (hereinafter Karimian) U.S. Pub No. 2017/0370762, further in view of Nystrom et al., (hereinafter Nystrom) U.S. Pub No. 2021/0231340.

As to claim 11, Chakraborty-Karimian teaches the invention as claimed, including the device of claim 1; however, Chakraborty-Karimian does not explicitly teach wherein the sensor data is BACnet device data.  Nystrom teaches wherein the sensor data is BACnet device data (par. 0028).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Chakraborty-Karimian and Nystrom to provide an efficient system for providing on-demand ventilation management using heat recovery ventilation and energy recovery ventilation (Nystrom, par. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444